DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on February 11, 2021. Claims 6, 10, 21, 25, 28 and 32 have been amended, and claims 1-5, 11, 13-20, 26 and 33 have been canceled. 
Currently claims 6-10, 12, 21-25 and 27-32 are pending, and Claim 6, 21 and 28 are independent.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on March 11, 2021 has been entered.

Response to Amendments
Applicant’s amendments to claims 6, 10, 21, 25, 28 and 32 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 6-10, 12, 21-25 and 27-32 is maintained.

Response to Arguments
Applicant’s amendments filed on February 11, 2021 have been fully considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-10, 12, 21-25 and 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 6-10 and 12 are directed to a method for home value estimate, which falls within the statutory category of a process; Claims 21-25 and 27 are directed to a system comprising a processor and a memory, which falls within the statutory category of a machine; and claims 28-32 are directed to a non-transitory computer-readable medium including instructions, which falls within the statutory category of a product. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claim 6 recites the limitations of “a method of crowdsourcing home value estimate, generating (displaying) a series of questions evaluating desired characteristics for a respective home, prompting users to select a desired characteristic, receiving a plurality of response from the users, aggregating the plurality of response based on the type of desired characteristic, receiving an initial home value estimate for a first home, generating a modified home value estimate based on the initial home value estimate and the 

Taking the method claims as representative, claim 6 recites the abstract idea is described by the limitations:
A method of crowdsourcing a home value estimate, comprising:
generating… a series of questions evaluating desired characteristics of a home;
prompting… users to select a desired characteristic…;
receiving… a plurality of responses from the users, wherein each response is associated with a desired characteristic preference of a type of desired characteristic among the desired characteristics of the home;
aggregating… the plurality of responses based on the type of desired characteristic to which each response corresponds;
receiving…an initial home value estimate for a first home;
generating…a modified home value estimated…;
identifying… a first characteristic associated with the first home;
determining… that the first characteristic corresponds to a first type of desired characteristic;
determining… that the first characteristic is a highly desired characteristic preference based on the aggregated responses corresponding to the first type of desired characteristic; 
analyzing…the aggregated responses to identify one or more biases in the aggregated responses; and
modifying… the initial home value estimate to a modified home value estimate based on the determining and the one or more biases.
Claims 7-9 recite the desired characteristics and the series of questions; and
Claims 10 and 12 recite the similar limitations of:
identifying…a user profile a user profile corresponding to a received response;
 identifying…a location of a user corresponding to the user profile…;
analyzing…the user profile to identify determine whether the user is biased toward a geographical location proximate the location;
adjusting an impact of the user’s received response on the initial home value estimate…;
generating…an application programming interface linking functionality of the computing system to one or more third party financial institutions; and
providing access…to one or more home value estimates.
The claims as a whole describes the concept of collecting users preferences regarding characteristics of homes in order to estimate a home value and modify a home value estimate, which represents a fundamental economic practice, commercial interactions including marketing activity (i.e., determining real-estate value by evaluating consumer preferences, similar to offer-based price optimization) as well as business relations (i.e., processing real estate valuations, where the business relation is the relationship between a seller or financial institution and potential home buyers), and managing interactions between people (i.e., prompting users to select…, receiving responses from the users).  The claims recite the judicial exceptions of “certain methods of organizing human activity” involving fundamental economic practices (including hedging, insurance, mitigating risk), and commercial or legal interactions (including agreements in the form of contracts, legal obligations, business relations). See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280 (Fed. Cir. 2012) (identifying the concept of “managing a stable value protected life insurance policy by performing calculations and manipulating the results” as an abstract idea). The mere nominal recitations of generic computer components (e.g., computer server, a processor, remote administrator device, and a distributed communication network) do not take the claims out of the methods of organizing human activity grouping. See 2019 Guidance, 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
Beyond the abstract idea, the claims recite the additional elements of “a computing system”, “a plurality of graphical user interfaces”, “client devices”, “one or more external computing system”, “a machine learning module”, and “an internet protocol (IP) address”.  None of these additions reflects an improvement to the functioning of a computer, or another technology or technical field because the focus of the claim is not on such an improvement in the Electric Power Group, 830 F.3d at a1354; See also MPEP § 2106.05(f). Thus, these additional elements are recited at a high level of generality and are invoked merely as tools for performing generic computer functions. Accordingly, these additional elements or the combination of elements do not integrate the recited judicial exception into a practical application. See 2019 Revised Guidance at 54-55. The claim is directed to an abstract idea, the analysis proceeds to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements of “a computing system”, “a plurality of graphical user interfaces”, “client devices”, “one or more external computing system”, “a machine learning module”, and “an internet protocol (IP) address”. These additional elements are generic components that link the abstract idea to a technical environment and using a computing system for receiving/sending information between a client device is directed to insignificant extra- or post-solution activity for data gathering. See Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (Merely selecting information by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.”); In re TLI Commc’s LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016) (“[T]he claims, as noted, are simply directed to the abstract idea of classifying and storing digital images in an organized manner” and methods of organizing human activity); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372–73 (Fed. Cir. 2011) (steps of obtaining information about credit card transactions can be performed by a human reading records of transactions from a preexisting database as can making a map of credit card numbers and comparing the map to transactions at an IP address that use different cards of buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving (accessing) information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); Storing and retrieving (accessing) information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)).
For the foregoing reasons, claims 6-10 and 12 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims 21-25 and 27, and 28-32 parallel claims 6-10 and 12 —similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 12, 21-25 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al., (US 2016/0314425 A1; hereinafter “Cunningham”), and in view of Avrahami et al., (US 2020/0402116 A1, hereinafter “Avrahami”).
Regarding Claim 6, Cunningham discloses a method of crowdsourcing a home value estimate (see Title), comprising:
generating, by a computing system (see ¶ 24), a plurality of graphical user interfaces, each graphical user interface of the plurality of graphical user interfaces comprising a series of questions evaluating desired characteristics for a respective home (see ¶ 28-30, ¶ 39, ¶ 72);
prompting, by the computing system, users to select a desired characteristic by causing the plurality of graphical user interfaces to be displayed via client devices with a third party webpage (see ¶ 28-30, ¶ 37, ¶ 46, ¶ 56);
receiving, by the computing system, a plurality of responses from the users, wherein each response is associated with a desired characteristic preference of a type of desired characteristic among the desired characteristics for the home, wherein a desired characteristic preference corresponds to an attribute of the home (see Fig. 2; ¶ 30, ¶ 36, ¶ 48, ¶ 56-58);
aggregating, by the computing system, the plurality of responses based on the type of desired characteristic to which each response corresponds (see ¶ 39, ¶ 60-61, ¶ 70-72);

generating, by the computer system via a machine learning model (see ¶ 69), a modified home value estimate based on the initial home value estimate and the aggregated response by:
identifying, by the computing system, a first characteristic associated with the first home (see ¶ 36-37, ¶ 48);
determining, by the machine learning model, that the first characteristic corresponds to a first type of desired characteristic (see ¶ 36, ¶ 50-51);
determining, by the machine learning model, that the first characteristic is a highly desired characteristic preference based on the aggregated responses corresponding to the first type of desired characteristic (see ¶ 28, ¶ 36, ¶ 39); 
analyzing, by a bias model of the machine learning model, the aggregated responses to identify one or more biases in the aggregated responses (see ¶ 53, ¶ 60-61, ¶ 64, ¶ 79-80).

Cunningham discloses compare the subsequent sale prices for the corresponding properties to determine an accuracy estimate; calculating the differences between the sale prices and the estimates; and change the property values of the old estimates  (see ¶ 53, ¶ 76, ¶ 79-80).
Cunningham does not explicitly disclose the following limitations; however, Avrahami in an analogous art for real estate value estimation discloses
modifying, by the computing system, the initial home value estimate to a modified home value estimate based on the determining and the one or more biases (see ¶ 21-25, ¶ 176).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cunningham to include the teaching of Avrahami in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution to maximizing the profitability. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim  21, Cunningham discloses a system of crowdsourcing a home value estimate (see Title), comprising:
a processor (see Fig. 6);
a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations (see Fig. 6; ¶ 13), comprising:
generating a plurality of graphical user interfaces, each graphical user interface of the plurality of graphical user interfaces comprising a series of questions evaluating desired characteristics for a respective home (see ¶ 28-30, ¶ 39, ¶ 72);
prompting users to select a desired characteristic by causing the plurality of graphical user interfaces to be displayed via client devices with a third party webpage (see ¶ 28-30, ¶ 37, ¶ 46, ¶ 56);
receiving a plurality of responses from the users, wherein each response is associated with a desired characteristic preference of a type of desired characteristic among the desired characteristics for the home, wherein a desired characteristic preference corresponds to an attribute of the home (see Fig. 2; ¶ 30, ¶ 36, ¶ 48, ¶ 56-58);
aggregating the plurality of responses based on the type of desired characteristic to which each response corresponds (see ¶ 39, ¶ 60-61, ¶ 70-72);
receiving, from one or more external computing systems, an initial home value estimate for a first home (see Fig. 4; ¶ 11, ¶ 41, ¶ 71, ¶ 101); and
generating. via a machine learning model (see ¶ 69), a modified home value estimate based on the initial home value estimate and the aggregated response by:
identifying a first characteristic associated with the first home (see ¶ 36-37, ¶ 48);
determining, by the machine learning model, that the first characteristic corresponds to a first type of desired characteristic (see ¶ 36, ¶ 50-51);
determining, by the machine learning model, that the first characteristic is a highly desired characteristic preference based on the aggregated responses corresponding to the first type of desired characteristic (see ¶ 28, ¶ 36, ¶ 39); 

Cunningham discloses compare the subsequent sale prices for the corresponding properties to determine an accuracy estimate; calculating the differences between the sale prices and the estimates; and change the property values of the old estimates  (see ¶ 53, ¶ 76, ¶ 79-80).
Cunningham does not explicitly disclose the following limitations; however, Avrahami in an analogous art for real estate value estimation discloses
modifying, by the computing system, the initial home value estimate to a modified home value estimate based on the determining and the one or more biases (see ¶ 21-25, ¶ 176).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cunningham to include the teaching of Avrahami in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution to maximizing the profitability. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 28, Cunningham discloses a non-transitory computer readable medium including one or more sequences of instructions, that, when executed by one or more processors (see Fig. 6, ¶ 12-13), cause the one or more processors to perform operations comprising;
generating, by a computing system (see ¶ 24), a plurality of graphical user interfaces, each graphical user interface of the plurality of graphical user interfaces comprising a series of questions evaluating desired characteristics for a respective home (see ¶ 28-30, ¶ 39, ¶ 72);
prompting, by the computing system, users to select a desired characteristic by causing the plurality of graphical user interfaces to be displayed via client devices with a third party webpage (see ¶ 28-30, ¶ 37, ¶ 46, ¶ 56);
receiving, by the computing system, a plurality of responses from the users, wherein each response is associated with a desired characteristic preference of a type of desired characteristic among the desired characteristics for the home, wherein a desired characteristic preference corresponds to an attribute of the home (see Fig. 2; ¶ 30, ¶ 36, ¶ 48, ¶ 56-58);

receiving, by the computing system from one or more external computing systems, an initial home value estimate for a first home (see Fig. 4; ¶ 11, ¶ 41, ¶ 71, ¶ 101); and
generating, by the computer system via a machine learning model (see ¶ 69), a modified home value estimate based on the initial home value estimate and the aggregated response by:
identifying, by the computing system, a first characteristic associated with the first home (see ¶ 36-37, ¶ 48);
determining, by the machine learning model, that the first characteristic corresponds to a first type of desired characteristic (see ¶ 36, ¶ 50-51);
determining, by the machine learning model, that the first characteristic is a highly desired characteristic preference based on the aggregated responses corresponding to the first type of desired characteristic (see ¶ 28, ¶ 36, ¶ 39); 
analyzing, by a bias model of the machine learning model, the aggregated responses to identify one or more biases in the aggregated responses (see ¶ 53, ¶ 60-61, ¶ 64, ¶ 79-80).
Cunningham discloses compare the subsequent sale prices for the corresponding properties to determine an accuracy estimate; calculating the differences between the sale prices and the estimates; and change the property values of the old estimates  (see ¶ 53, ¶ 76, ¶ 79-80).
Cunningham does not explicitly disclose the following limitations; however, Avrahami in an analogous art for real estate value estimation discloses
modifying, by the computing system, the initial home value estimate to a modified home value estimate based on the determining and the one or more biases (see ¶ 21-25, ¶ 176).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cunningham to include the teaching of Avrahami in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution to maximizing the profitability. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 7, 22, and 29, Cunningham discloses the method/system/medium, wherein the desired characteristics comprise a number of bedrooms, a number of bathrooms, square footage, neighborhood crime rate, asbestos, lead paint, types of appliances, outdoor space, parking availability, location, and type of heating, ventilation, and cooling system (see ¶ 36, ¶ 39, ¶ 66, ¶ 72).
In addition, claims 7, 22 and 29 merely describing the actual content of the desired characteristics is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding Claims 8, 23, and 30, Cunningham discloses the method/system/medium, wherein the series of questions are represented as a series of photographs, wherein each photograph in the series of photographs corresponds to the desired characteristic (see ¶ 40, ¶ 45, ¶ 72).
In addition, claim 8, 23 and 30 merely characterizing the series of questions is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

     Regarding Claims 9, 24, and 31, Cunningham discloses the method/system/medium,
wherein the series of questions are presented as part of a challenge-response test (see ¶ 39).
In addition, claim 9, 24 and 31 merely characterizing the series of questions is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding Claims 10, 25, and 32, Cunningham discloses the method/system/medium, wherein analyzing, by the bias module of the machine learning module, the aggregated responses to identify the one or more biases in the aggregated responses comprises:
identifying, by the computing system, a user profile corresponding to a received response (see ¶ 40, ¶ 46);
identifying, by the computing system, a location of a user corresponding to the user profile based on an internet protocol (IP) address of the client device associated with the user (see ¶ 41, ¶ 45, ¶ 71,¶ 89-90);
analyzing, by the computing system, the user profile to identify one or more biases associated with the user profile (see ¶ 46, ¶ 53-54); and
adjusting, by the computing system, an impact of the user’s received response on the initial home value estimate based on determining that the first home is within the geographical location proximate the location of the user (see ¶ 28, ¶ 47, ¶ 61-63, ¶ 66).

Regarding Claims 12 and 27, Cunningham discloses the method/system/medium, further comprising: 
generating, by the computing system, an application programming interface linking functionality of the computing system to one or more third party financial institutions (see ¶ 47, ¶ 97); and
providing access, by the computing system to the one or more third party financial institutions, to one or more home value estimates (see ¶ 47, ¶ 97).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gross (US 2016/0048934) discloses a system and method for home rating and assessment comprising identifying, analyzing, and rating feature of properties.
 Samson et al., (US 2015/0324940) discloses a method for construction estimating in real-time, virtual, and transparent to both the customer and the manufacturer. 
“Crowdsourcing A Better Estimate”, by John Scheeler and Jordan Stout, November 21, 2017.
“An Optimal Rubrics-Based Approach to Real Estate Appraisal”, by Chen et al., College of Natural Resources and Environment, South China Agricultural University, Guangzhou 510642. Sustainability 2017, Vol. 9, pg. 909. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/PAN G CHOY/Primary Examiner, Art Unit 3624